UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7813



STANLEY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WILLIAM F. ROGERS, JR.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-374-1)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Stanley L. Williams appeals the district court’s order

denying   his     motion    for    reconsideration       of    the    court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e) (2000).             This court will not disturb a district

court’s denial of a Fed. R. Civ. P. 60(b) motion absent an abuse of

discretion.       Eberhardt v. Integrated Design & Constr., Inc., 167

F.3d 861, 869 (4th Cir. 1999) (citing CNF Constructors, Inc. v.

Donohoe Constr. Co., 57 F.3d 395, 401 (4th Cir. 1995)).                         A Rule

60(b) motion is extraordinary and the party seeking relief under

the Rule must show “timeliness, a meritorious defense, a lack of

unfair    prejudice        to     the    opposing     party,     and    exceptional

circumstances.”         Dowell v. State Farm Fire & Cas. Auto. Ins. Co.,

993 F.2d 46, 48 (4th Cir. 1993) (citation omitted).                    “In ruling on

an appeal from a denial of a Rule 60(b) motion, this court may not

review the merits of the underlying order; it may only review the

denial of the motion with respect to the grounds set forth in Rule

60(b).”     In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992).                    We find

that Williams established no grounds justifying Rule 60(b) relief.

Accordingly, we affirm. We dispense with oral argument because the

facts    and    legal    contentions       are    adequately    presented       in   the

materials      before    the    court     and     argument    would    not   aid     the

decisional process.

                                                                             AFFIRMED


                                          - 2 -